DETAILED ACTION

The Amendment filed by Applicant on 12/17/2021 is entered.

The IDS filed by Applicant on 10/20/2021 is entered.

New claim 15 is added.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 12/17/2021 have been fully considered and they are found persuasive.

The rejection of claims 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.

The rejection of claim(s) 1-14 under 35 U.S.C. 102(a)(1) as being anticipated by JP 2017-014116 A (hereinafter “’116”) is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The Applicant recites, “preparing a dispersion comprising hydrophobically modified cellulose fibers obtained from an amino-modified silicone compound.” The issue with this claim construction is that it’s an incomplete preparation step. The cellulose fibers are not prepared solely from an amino-modified silicone compound and by stating “obtained” doesn’t reveal how the amino-modified silicone compound is connected to the cellulose fibers. The Applicant to particularly point and distinctly claim preparation step 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-014116 A (hereinafter “’116”). ‘116 teaches a skin cosmetic containing (A) a fine cellulose fiber composite; (B) an oil agent having an SP value of 7.2 to 15; and water wherein the fine cellulose fiber composite has a group bonded to a carboxy group of a fine cellulose fiber having a carboxy group (anionic group). See ‘116, Abstract. ‘116 further teaches the cellulose fibers of 4% . 

The Applicant has amended the claim to include hydrophobically modified cellulose fibers obtained from an amino-modified silicone compound. Granted, ‘116 does not disclose hydrophobically modified cellulose fibers modified with an amino-modified silicone compound. The Applicant has recited a “product by process” limitation, which doesn’t have patentable weight. The claims remain hydrophobically modified cellulose fibers. The cellulose fibers are not obtained from an amino-modified silicone compound. The cellulose may be modified by an amino-modified silicone compound. The Examiner urges the Applicant include a limitation that gives patentable weight to the hydrophobically modified cellulose fibers by modifying the fibers with an amino-modified silicone compound. 

Although ‘116 does not disclose the surface hardness of the film when measured with a microhardness meter or a sliding angle in the slippery surface film is 80° or less, based on the substantially identical compositions, the Examiner has a reasonable basis to believe that the properties claimed in the present invention is inherent in the film disclosed by ‘116. See In re Best, 195 USPQ 430 (CCPA 1977); In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995).

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        

rdh